Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
This Office Action is in response to Applicants’ Amendment and Remarks filed on 5/28/2021, wherein claims 10, 11, 19 and 20 are canceled, claims 1, 4, 12-14 and 16 are amended and claims 22 and 23 are newly added. 
Claims 1-9, 12-14, 16-18 and 21-23 are pending in the instant application and are examined on the merits herein.
Declaration
Applicants’ declaration of Pierre Chassagne submitted on 5/28/2021 under 37 CFR 1.131, is acknowledged. Upon consideration of the arguments made within said declaration, it is found that said declaration is improper. Specifically, the arguments made within the declaration are directed towards traversing the merits of the outstanding rejections, wherein such arguments are properly made in a declaration under 37 CFR 1.132. A declaration made under 37 CFR 1.131, is specifically for 

Priority
This application is a National Stage Application of PCT/DK2017/050358, filed on 10/31/2017.  The instant application claims foreign priority to DP PA 201670855 filed on 10/31/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 4/29/2019. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 10, 11, 19 and 20 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 5/28/2021, with respect to the rejection of claims 1-9, 16-18 and 21 under 35 U.S.C. 103 as being unpatentable over Schroven et al (WO 2013/185780A1), in view of Bajza et al. (WO 2011/100980A1), further in view of Yang et al. (Cryst. Eng. Comm., 01/2016), has been fully considered and is persuasive.  The combined teachings of the prior art do not teach that the crystalline oligosaccharide hydrate is in the same crystalline form both before and after the method of reducing residual organic solvent. The rejection is hereby withdrawn.

Rejections Necessitated by Amendment
necessitated by Applicants' amendment, filed on 5/28/2021, wherein instant independent claims 1, 12 and 16 are amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action have been modified.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schroven et al (WO 2013/185780A1, reference of record), in view of Bajza et al. (WO 2011/100980A1, reference of record).
Schroven et al. exemplifies a crystalline LNnT product having 34 ppm residual methanol. (Example 1) Schroven et al. teaches that : 1) in general the residual amount of protic organic solvent, such as C1-C4 alcohols, should be less than 500 ppm, especially no more than about 100 ppm, particularly no more than about 50 ppm (Col. 6), 2) specifically envisioned HMO embodiments are LNT, LNnT, 2'-FL, 3-FL, DFL, LNFP I, 3'-SL, 6'-SL, FSL, LSTa, and DS-LNT (Col. 4), 3) references the prior art of Bajza et al. WO 2011/100980 with respect to preparing crystalline LNnT with trace amounts of organic solvent (Col. 10), wherein Bajza et al. discloses nutritional and pharmaceutical compositions comprising LNnT, wherein the HMO used in said 
Schroven et al. does not exemplify preparation of crystalline DFL or LNT hydrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one could modify the exemplified embodiment of Schroven to prepare crystalline LNT or crystalline DFL, with the express intent of reducing to amount of residual protic organic solvent, specifically C1-C4 alcohols, to 100 ppm or less, more preferably 50 ppm or less, because Schroven clearly teaches that LNT and DFL are beneficial embodiments, in addition to LNnT. It would have been further prima facie obvious that Schroven could be modified to produce crystalline HMO hydrates, due to Schroven directly referencing Bajza, wherein Bajza teaches that crystalline HMOs can be equivalently prepared as hydrates or in anhydrous form, thereby arriving at the instant invention. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Claim Rejections - 35 USC § 112(a), Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



With respect to the claimed method or product-by-process, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to either A) a method for reducing the amount of residual organic solvent of a crystalline oligosaccharide hydrate, by contacting said hydrate with water vapor, such that said hydrate maintains the same crystal form after water vapor contact or B) a crystalline oligosaccharide hydrate, having at most 100 ppm residual organic solvent, prepared by a process of 
Relative skill of those in the art:  The relative skill of those in the art is high.	Breadth of claims:  The independent claims are broad with respect to the nature of the oligosaccharide hydrate (i.e. all oligosaccharides are included), the nature of the organic solvent (i.e. all organic solvent are included) and the nature of the conditions under which water vapor contact occurs (i.e. temperature, time, pressure, humidity level).  With respect to the breadth of oligosaccharides, there is a wide array of compounds that fall under this definition. For example, isomaltooligosaccharide, cyclodextrin and lactose are all oligosaccharides, but have significantly different structures and abilities to bind residual organic solvent. With respect to the residual organic solvent, the type of solvent has a direct bearing on how readily it will be replaced by the water from the water vapor, within the crystal lattice, hence the instant independent claims covering all organic solvent results in one wondering whether all organic solvents, including high molecular weight, low volatility, polar solvents (e.g. glycerol), would be capable of being reduced by the application of water vapor.
While dependent claims do limit individual variables, there is no dependent claim by itself that is enabled because in the instant case, the limiting of one variable does not overcome the lack of enablement for the other broad variables. For instance, if the organic solvent is limited to a C1-C4 alcohol, as per claim 9, the method would still have to be enabled for a C1-C4 alcohol containing hydrate crystal of any oligosaccharide any water vapor contact conditions, while maintaining crystal form throughout the method/process.
Amount of guidance/Existence of working examples:  
The instant specification generally describes the method and exemplifies reduction of residual methanol, ethanol or iso-propanol, in 4 species of human milk oligosaccharide hydrates, LNnT, DFL, pLNnH and LNT. (Examples 1-7) These four species of HMO are reasonably representative of the sub genus of HMOs, however are insufficient to represent the entire genus of oligosaccharides. In addition, the reduction of methanol, ethanol, iso-propanol, is insufficient to represent the reduction of the entire genus of organic solvents, especially in view of the breadth of the water vapor contact conditions. For example, it is clear from the instant examples 1-3 that for the same HMO, with C1-C3 alcohol residual solvent, that temperature, time and pressure all play a role in the degree of solvent reduction. However, it is not clear that the exemplified conditions would be effective to reduce residual solvents in all oligosaccharides or that the exemplified organic solvents could be effectively reduced under all reactions conditions (i.e. would methanol reduction effectively occur at 5°C?)
The only guidance with respect to the lack of crystalline form change, before and after water vapor contact, is found generally on pp. 5-6 of the instant specification, wherein it is asserted that the instant process does not result in a crystalline phase change before and after water vapor contact. However, this assertion is not supported by the evidence in the working examples. There is only one working example where crystalline phase is monitored during the process, specifically Example 7 examining crystalline LNT. In Example 7B, it is disclosed that a crystalline sample of LNT hydrate . However, there is no disclosure examining the crystalline structure of said second crystalline LNT substance, to allow one to conclude that the crystal form was indeed the same as before the step of drying in the presence of water vapor.
State of the prior art/Predictability or unpredictability of the art:  	Applicants’ response, as well as the declaration of Pierre Chassagne, clearly acknowledge that the field of crystallization studies is highly unpredictable.
Quantity of experimentation:  One of  skill in the art would have to conduct a myriad number of experiments comprising trial and error studies involving a representative number of oligosaccharides, a representative number of organic solvents and an array of water vapor contact conditions, complete with thorough monitoring of crystal form both before and after water vapor contact, to determine if the claimed method or product-by-process can be used in the fully claimed scope to successfully yield a crystalline oligosaccharide hydrate with reduced organic solvent content simultaneous with maintaining crystal form throughout the method/process.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of 

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of 35 U.S.C. 112(a): IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 16-18 and 21-23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
            The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  This should include the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or 
With respect to the scope of the claims, the independent claims are broad with respect to the nature of the oligosaccharide hydrate (i.e. all oligosaccharides are included), the nature of the organic solvent (i.e. all organic solvent are included) and the nature of the conditions under which water vapor contact occur (i.e. temperature, time, pressure, humidity level).  With respect to the breadth of “oligosaccharide” and “organic solvent”, there is a wide array of compounds that fall under this definition. The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. (MPEP § 2163).  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.

Comparison of the scope of the claims and the scope of the specification reveals that the scope of the claims is broader than that supported by the specification. There is disclosure of a limited number of oligosaccharides and organic solvents, specifically see dependent claims 7 and 8 and Examples 1-7. However, the disclosed subsets of oligosaccharides and organic solvents are not representative of the full scope of the claim. 
Reduction to Practice:  The instant specification exemplifies reduction of residual methanol, ethanol or iso-propanol, in 4 species of human milk oligosaccharide hydrates, LNnT, DFL, pLNnH and LNT, using a narrow array of water vapor contact conditions. (Examples 1-7). There is only one working example where crystalline phase is monitored during the process, specifically Example 7 examining crystalline LNT. In Example 7B, it is disclosed that a crystalline sample of LNT hydrate was obtained by recrystallization in methanol, having a methanol content of 5234 ppm and the PXRD pattern shown in Figure 2. Subsequently, this high residual methanol crystalline LNT hydrate was subjected to drying in the presence of water vapor, to yield a second crystalline LNT substance, having a methanol content of 10 ppm. However, there is no disclosure examining the crystalline structure of said second crystalline LNT substance, to allow one to conclude that the crystal form was indeed the same as before the step of drying in the presence of water vapor
Level of Skill in the Art and Knowledge in the Art:  The level of skill in the art is high.  
Having analyzed the claims with regard to the written description guidelines, the specification does not disclose a representative number of oligosaccharides, nor a representative number of organic solvents, in combination with a wide enough variety of water vapor contact conditions, to demonstrate that the Applicant was in possession of the invention, commensurate in scope with the claims. Moreover, assuming arguendo that claims were narrowed to recite oligosaccharides, solvent and conditions commensurate in scope with the supporting evidence, there is insufficient support that any of the products obtained actually maintained the same crystalline form both before and after water vapor contact.  Thus, one of ordinary skill in the art would be led to conclude that applicants were not in possession of the invention commensurate with the scope of the claims, at the time the application was filed. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/DALE R MILLER/           Primary Examiner, Art Unit 1623